OPINION AND JOURNAL ENTRY
{¶ 1} Appellee Amanda J. Rice, administratrix of the estate of James M. Rice, has filed a Motion for Reconsideration of our Opinion issued on June 26, 2002. Appellee's motion was filed on July 10, 2002. App.R. 26(A) requires that all motions for reconsideration be filed, "before the judgment or order of the court has been approved by the court and filed by the court with the clerk for journalization or within ten days after the announcement of the court's decision, whichever is the later." Appellee's motion has not been filed within the time frame set by App.R. 26(A).
 {¶ 2} App.R. 14(B) allows us to extend the time for filing a motion for reconsideration, but only, "on a showing of extraordinary circumstances."  Appellee's counsel stated that the motion was filed late because counsel was on vacation. This is not the type of extraordinary circumstance envisioned by App.R. 26(A). We may also enlarge the ten-day time limit for filing a motion for reconsideration if the motion raises an issue of sufficient importance to warrant an exception to rule. Statev. Boone (1996), 114 Ohio App. 3d 275, 277, 683 N.E.2d 67. Appellee's motion appears to challenge our interpretation of the facts of this case, which is not a sufficiently important issue to grant an exception to the time limits of App.R. 26(A). Therefore, this motion for reconsideration is dismissed.
Waite, J., concurs.
Vukovich, P.J., dissents.
Donofrio, J., concurs.